DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 4-10, 13 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In Claims 4 and 21 it is unclear as to what is meant by “food-grade” in specifying a particular grade of stainless steel. There is not a defined standard for what is considered to be “food-grade” stainless steel. 
	Claim 5 Lines 3-4 require “…an elongated handle…” Is this the same handle introduced in Claim 1 Line 13 or a different handle?
Claim 13 recites the limitation "the user’s elbow" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinberger, US 10,602,904 in view of Aldredge, US 6,916,382 in further view of Sidman et al., US 4,433,439.
	Weinberger discloses the claimed invention including a water-absorbent layer fabricated from a material suitable for transferring a volume of water (14, sponge, Column 3 Lines 57-62), a scrubbing outer layer fabricated from a metallic-mesh material and covering the water-absorbent layer (16, 306 or 404, chain mail sheet; see Column 6 Lines 26-34), a backing layer arranged such that the water-absorbent layer is sandwiched between the backing layer and the scrubbing outer layer (26 in embodiment of Figure 3), and a complementary mounting structure carried by the backing layer for detachably engaging a mounting structure that is 
	Aldredge is relied upon for their teaching of a hot grill surface wiping pad (10, Figure 2), and particularly teach that the pad (10) is manufactured so as to be heat-resistant, absorbent and self-extinguishing (Column 4 Lines 13-28). While teaching the need for fire-resistant properties in a grill or hot surface cleaning tool, Aldredge does not specify a particular fire-resistant layer, instead their pad is constructed out of fire-resistant fibers.
	Sidman et al. teach a protective glove comprising layered materials (G; Figures 1-2) to be used to protect the user against burning their hands when exposed to hot objects, exposure to flame or a high degree of heat which can quickly cause burns (Column 1 Lines 14-23). In particular, Sidman et al. teach the construction of the protective glove by using a layer of fire-resistant material (coating 37, Column 3 Lines 57-68).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention by modifying the grill cleaning tool of Weinberger by using fire-resistant properties in its construction, as taught by Aldredge, so that the tool cleaning a hot . 
3.	Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arfi, US 2011/0258755 in view of Doerr, US 1,569,854, in further view of Aldredge, US 6,916,382 and Sidman et al., US 4,433,439.
	Arfi teaches a grill cleaning glove tool (10; paragraph 0039) comprising layers including a water-absorbent layer fabricated from a material suitable for transferring a volume of water (16, paragraph 0017), a scrubbing outer layer that is abrasive and covers the water-absorbent layer (18, 22, paragraph 0017, see Figures), wherein the grill-cleaning tool is wearable (as a glove, Title), and further comprising an inner layer fabricated from a water-proof material (14) that is generally cylindrical in shape with a closed end and an open end opposite the closed end for receiving a hand and forearm of a user (see Fingers; the glove is generally cylindrical as it is cylindrical when opened fully throughout the arm portion and palm portion before it deviates into the finger region, the finger region being the closed end and the wrist end being open), to prevent liquids to contact the wearer’s hand (paragraph 0017), wherein the layers are nested on inside another and fastened together in an assembled condition so that cleaning can take place by manipulation of the glove by the whole hand (paragraphs 0019, 0021 and 0026). Regarding claim 12, all of the layers are sewn together in forming the glove in assembly as a single unit (paragraph 0026). Regarding claim 13, the layers are sized to extend approximately 
	Doerr discloses a cleaning mitt tool comprising a fabric layer (1), a scrubbing outer layer fabricated from a metallic-mesh material (2, steel wool; Page 1 Lines 49-54) that serves to remove grease and dirt from pots and pans (Page 1 Lines 17-21). The scrubbing layer covers the fabric layer, the tool is wearable (as a mitt, Title) and the layers are generally cylindrical in shape with a closed end and an open end opposite the closed end (Figures 1-2), wherein the layers are nested one inside another and are fastened together (by stitching 3) when the tool is in an assembled condition (Figures 1-2). The tool of Doerr does not comprise a fire-resistant layer disposed outwardly of the water-absorbent layer.
Aldredge is relied upon for their teaching of a hot grill surface wiping pad (10, Figure 2), and particularly teach that the pad (10) is manufactured so as to be heat-resistant, absorbent and self-extinguishing (Column 4 Lines 13-28). While teaching the need for fire-resistant properties in a grill or hot surface cleaning tool, Aldredge does not specify a particular fire-resistant layer, instead their pad is constructed out of fire-resistant fibers.
	Sidman et al. teach a protective glove comprising layered materials (G; Figures 1-2) to be used to protect the user against burning their hands when exposed to hot objects, exposure to flame or a high degree of heat which can quickly cause burns (Column 1 Lines 14-23). In particular, Sidman et al. teach the construction of the protective glove by using a layer of fire-
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the abrasive material of the scrubbing outer layer of Arfi for a metallic-mesh material, as taught by Doerr, in order to successfully remove unwanted dirt and grease from metal cooking surfaces and further it would have been obvious for one of ordinary skill in the art to modify the layers of the grill cleaning tool of Arfi and Doerr by using fire-resistant properties in its construction, as taught by Aldredge, so that the tool cleaning a hot grill surface is protected against flames and fire, and in particular to modify the grill cleaning tool of Arfi and Doerr specifically with a fire-resistant layer, as taught by Sidman et al., disposed outwardly of the water-absorbent layer so that the scrubbing outer layer covers both the fire-resistant layer and the water-absorbent layer in order to protect a user of the tool in close proximity to a hot grill surface from excessive heat and fire.
4.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arfi, US 2011/0258755, Doerr, US 1,569,854, Aldredge, US 6,916,382 and Sidman et al., US 4,433,439 as applied to claim 11 in view of Thompson, US 2016/0135521.
	Arfi, Doerr, Aldredge and Sidman et al. disclose all elements previously mentioned above, however fail to disclose that the water-proof in layer comprises silicone rubber.
	Thompson teaches a similar scouring glove tool having a scrubbing layer (22) fastened by members (20) to an innermost layer that comprises silicone as it is prevents burns when cleaning hot items and surfaces (paragraphs 0003, 0010 and 0013).
.
5.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arfi, US 2011/0258755, Doerr, US 1,569,854, Aldredge, US 6,916,382 and Sidman et al., US 4,433,439 as applied to claim 11 in view of Greenwood, US 2007/0270088.
	Arfi, Doerr, Aldredge and Sidman et al. disclose all elements previously mentioned above, however fail to disclose that the metallic-mesh material of the scrubbing layer comprises food-grade stainless steel. It is noted that the metallic-mesh material taught by Doerr comprises steel wool (Page 1 Lines 49-54), but does not mention stainless steel or food-grade stainless steel, but is in use on surfaces that contact food (Page 1 Lines 17-21).
	Greenwood teaches a grill and griddle cleaning tool having a scrubbing layer (105) that comprise stainless steel (paragraph 0018) which is effective in cleaning heated food surfaces (paragraph 0017).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metallic-mesh scrubbing layer of Arfi, Doerr, Aldredge and Sidman et al. to specifically comprise stainless steel, as taught by Greenwood, in order to successfully clean a grill or griddle surface.
Allowable Subject Matter
6.	Claims 3 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	Claims 5-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272.  The examiner can normally be reached on typically M-Th, 5:30am-8:30am, 10am-4:30pm and Fri 5:30am-9:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg